Title: To George Washington from Thomas Forrest, 24 January 1781
From: Forrest, Thomas
To: Washington, George


                        
                            Sir
                            Philadelphia Jany 24th 1781
                        
                        The day after the unhappy Affair happened at Camp in the Line, I receiv’d a Letter from General Knox Ordering
                            me on to Carlile to Superintend the Artificiers, in Compliance with his Order I have proceded thus far, & waited
                            on the Board of War for my instructions. my desire to Serve my Country is as great as ever, but the Situation of my little
                            family so Operates against my wishes & Lay’s me under the painfull necessity of troubling You, Sir, once more on
                            the Subject of my retiring.
                        The plan propos’d to me by the General, for Coll Hamilton to take my place I hope will meet with the
                            Approbation of the Gentlemen of the Corps at the park I can Assure you, Sir in the Regt to which I belong there is not a
                            Desenting Voice I have wrote to the Generall on the Occasion, but have not been answerd Should I succeed on the Above plan
                            & be indulg’d with an answer it will Add to the many favours already Confer’d on Your Excellency’s Most Obt Very
                            Huml. Servt
                        
                            Thos Forrest
                        
                    